Title: To Thomas Jefferson from John and Lucy Ludwell Paradise, 22 June 1787
From: Paradise, John,Paradise, Lucy Ludwell
To: Jefferson, Thomas


London, 22 June 1787. They plan to leave for Virginia within a week or two; thank TJ for his valuable help and offer to perform any services for him there. Their eldest daughter was married on 4 Apr. to “His Excellency Count Antonio Barziza a Patrician of the Republick of Venice and a Gentleman with a good Character, and fortune,” whose estates are at Bergamo. They have given Count and Countess Barziza a letter of introduction to TJ at Paris, and if he should ever go to Italy, “you should be sure to meet with persons that would shew you all the attention that such merit as yours deserves.” The Countess’ address is: “à Son Excellence Madame la Comtess Paradise Barziza à Bergamo Venise Italy.” Their friend, Dr. Bancroft, has been most helpful to them, and they would appreciate any service TJ might render this “truly Good and Honest Gentelman.”
